Arch Bay Holdings, LLC-Series 2010C v Daisy (2015 NY Slip Op 07606)





Arch Bay Holdings, LLC-Series 2010C v Daisy


2015 NY Slip Op 07606


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2013-07231
 (Index No. 13319/11)

[*1]Arch Bay Holdings, LLC-Series 2010C, respondent,
vSaleha R. Daisy, also known as Saleha Daisy, appellant, et al., defendants.


Malik & Associates, P.C., Briarwood, N.Y. (Pankaj Malik of counsel), for appellant.
Shapiro, DiCaro & Barak, LLC, Rochester, N.Y. (Austin T. Shufelt of counsel), for respondent.
In an action to foreclose a mortgage, the defendant Saleha R. Daisy, also known as Saleha Daisy, appeals from an order of the Supreme Court, Queens County (Butler, J.), entered May 6, 2013, which denied her motion, denominated as one for leave to renew and reargue, but which was, in actuality, one for leave to reargue her motion for summary judgment dismissing the complaint, which had been denied in an order of the same court dated July 19, 2012.

DECISION & ORDER
Motion by the respondent, inter alia, to dismiss the appeal from the order on the ground that no appeal lies from an order denying reargument. By decision and order on motion of this Court dated August 20, 2014, that branch of the motion which is to dismiss the appeal was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the branch of the motion which is to dismiss the appeal from the order is granted; and it is further,
ORDERED that the appeal from the order is dismissed, with costs.
The appellant's motion, denominated as one for leave to renew and reargue, did not offer any new facts that had not been offered on her prior motion for summary judgment dismissing the complaint insofar as against her. Therefore, the motion, although denominated as one for leave to renew and reargue, was, in actuality, only for leave to reargue, the denial of which is not appealable (see CPLR 2221[d][2]; [e][2]; Poulard v Judkins, 102 AD3d 665, 666; Strunk v Revenge Cab Corp., 98 AD3d 1030, 1031; Blackwell v Mikevin Mgt. III, LLC, 88 AD3d 836, 838). Accordingly, the appeal must be dismissed.
MASTRO, J.P., LEVENTHAL, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court